EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment to the claims was given in an interview with Elizabeth Gitlin on February 10, 2022.
The application has been amended as follows: 
IN THE CLAIMS
2. (Currently Amended) The turbine engine of claim 1, wherein each of the plurality of air inlets is oriented such that it is radially inwardly offset from a tangential direction by less than 25 degrees, and
wherein the plurality of air inlets dispenses a fuel-air mixture into the circumferential main combustion chamber. 
3. (Currently Amended) The turbine engine of claim 2, wherein the at least one swirl-stabilized pilot burner is oriented such that it is radially inwardly offset from a tangential direction by less than 25 degrees.
5. (Currently Amended) The turbine engine of claim 4, wherein [[a]] the length of the at least one swirl-stabilized pilot burner is orthogonal to an axial direction.

7. (No Longer Withdrawn) The turbine engine of claim 6, wherein the plurality of axially aft air inlets is circumferentially offset from the plurality of axially forward air inlets.

13. (No Longer Withdrawn) The turbine engine of claim 1, the turbine assembly further comprising a radial turbine, the radial turbine disposed radially inward of the circumferential main combustion 

18. (No Longer Withdrawn – Currently Amended) The turbine engine of claim 7, wherein the 
19. (No Longer Withdrawn – Currently Amended) The turbine engine of claim 17 wherein, swirl-stabilized pilot burners further comprising a plurality of dilution holes, the plurality of dilution holes spaced circumferentially around the at least two swirl-stabilized pilot burners, wherein the plurality of dilution holes introduce air into swirl-stabilized pilot burners[[;]], and

a first plurality of axially forward air inlets; and
a second plurality of axially aft air inlets, the second plurality of axially aft air inlets adjacent and axially aft of the first plurality of axially forward air inlets, wherein the second plurality of axially aft air inlets is circumferentially offset from the first plurality of axially forward air inlets.







a circumferential main combustion chamber;	




a plurality of air inlets, each air inlet of the plurality of air inlets having an air inlet tube, the plurality of air inlets dispensing air into the circumferential main combustion chamber; and
at least one swirl-stabilized pilot burner, the at least one swirl-stabilized pilot burner dispersing combustion gases into the circumferential main combustion chamber, the at least one swirl-stabilized pilot burner comprising:
a burner tube; and
a pilot swirler mixer at an upstream end of the at least one swirl-stabilized pilot burner,
wherein the at least one swirl-stabilized pilot burner and the plurality of air inlets are circumferentially spaced around the circumferential main combustion chamber such that the at least one swirl-stabilized pilot burner interfaces with the circumferential main combustion chamber at a different circumferential location than any air inlet of the plurality of air inlets, 
wherein a cross-sectional geometry of the burner tube is different from a cross-sectional geometry of any of the air inlet tubes, and
wherein the at least one swirl-stabilized pilot burner and the plurality of air inlets are oriented such that their respective lengths are aligned to have a tangential component as well as a radial component.

IN THE SPECIFICATION 
The title of the invention has been changed to: -- GAS TURBINE ENGINE AND COMBUSTOR HAVING AIR INLETS AND PILOT BURNER --. 
(Where the title of the invention is not specific to the invention as claimed, the examiner may, at the time of allowance, change the title by an examiner’s amendment. See MPEP § 606.01 and MPEP § 1302.04(a).)
Restriction/Rejoinder
Claims 1 and 20 are allowable. The restriction requirement between Inventions/Species, as set forth in the Office action mailed on 09/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby fully withdrawn. 
Claims 7, 13 and 18-20 are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON H DUGER whose telephone number is (313) 446-6536. The examiner can normally be reached on 8:30a to 4:30p Monday through Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EHUD GARTENBERG can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JASON H DUGER
PRIMARY EXAMINER, ART UNIT 3741
PHONE (313) 446 6536
FAX 	  (571) 270 9083


DATE 
February 10, 2022

/JASON H DUGER/Primary Examiner, Art Unit 3741